                         IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF'NORTH CAROLINA
                                C.A. No.   1:   19-cv-00924-NCT-JLW


MICHAEL B. JONES,

       Plaintiff,

v

CITY PLAZA,LLC, T.E. JOHNSON &
SONS, INC., and ONLINE INFORMATION
SERVICES, INC.

       Defendants.

      DEFENDANT ONLINE INFORMATION SERVICES INC.Os REPLY
    MEMORANDUM IN FURTHER SUPPORT OF ITS MOTIONS TO DISMISS


       NOW COMES the defendant Online Information Services, Inc. ("Online") and in

reply to Plaintiff   s   Memorandum of Law in Opposition to Defendants o Motions to Dismiss

("Plaintiff s Response")o respectfully shows the Court the following:

       1.      Plaintiff Misconstrues Burke             v, Experian   Info, Solutions, Inc.

       As acknorvledged by the plaintiff, this          oase   boils dorvn to a legal   issue   lvhether,

under the North Carolina Tenant Security Deposit Act, a balance of $654.60 remained due

and owing by plaintiff for nonpayment              of rent. (Doc. No. 24, p. 4). The            issue,   as


acknowledged by all parties, is a legal issue involving the proper interpretation of N.C.




                                                    I


      Case 1:19-cv-00924-NCT-JLW Document 26 Filed 01/13/20 Page 1 of 8
Gen. Stat. 542-51.1 Accordingly, Online has moved to dismiss           plaintiffs section   1681i

claim in part because the dispute presented to Online was a collateral attack on the

underlying debt - 'oalegal issue that a credit agency... is neither qualified nor obligated to

resolve." DeAndrade v. Trans(Jnion, 523 F.3d 61 (1't Cir. 2008).

         In opposition to Online's Motion to Dismiss, Plaintiff relies upon Burke v. Experian

Info. Solutions, Inc.,2011 U.S. Dist. LEXIS 28896 (E.D.Va. Mar. 18,2011). While

Plaintiff describes Burke as a rejection of the Ninth Circuit's holding in Carvalho            v.


Equrfux Info. Servs., LLC,629 F.3d 876 (9th Cir. 2010), it is not. See Burke,      fn.5. Instead,

the case is distinguishable on its face because it involved afactual inaccuracy and was not

simply a collateral attack on the validity of the debt. In Burke, the disputed trade line was

an account which had been settled and, as a term of the settlement agreement, was to be

eliminated and removed from the consumer's credit report. When the creditor continued

to report the debt, the consumer disputed the trade line with the consumer reporting agency,

Experian. The dispute was therefore a factual dispute      -   whether the settlement agreement

provided that the debt was eliminated and the trade line to be deleted. Thus, the Court noted

that while a consumer reporting agency is not required to resolve the underlying rnerits       of

a   legal dispute, it is required to determine whether the disputed inforrnation it was receiving

from the creditor was accurate based onthefacls collected. Burke          at*22.   Since Burke,

other district courts in the Fourth Circuit have relied in part on Carvalho to conclude that


1By his own acknowledgement, plaintiff has contested the tradeline allegedly reported by
Online by "laying out in detail why the $454.60 was bogus under North Carolina law."
(Doc. No. 1, n6D.

                                                 2




        Case 1:19-cv-00924-NCT-JLW Document 26 Filed 01/13/20 Page 2 of 8
a claim under section 1681i necessarily requires that the reported inforrnationisfactually

inaccurate and look unfavorably on collateral attacks on the underlying debt. Percy                  v.


Toyota Motor Credit Corp.,2019 U.S. Dist. LEXIS 12125 (W,D.Va. Jan. 25,2019);Alston

v, TransUnion,2014 U.S. Dist. LEXIS 159774 (D. Md. Nov. 13, 2014); White v. Experian

Consumer Fraud Assistance,2016 U.S. Dist. LEXIS 194922 O{.D. W,Va. Aug. 15,2016).

Because the dispute presented to Online was a collateral attack on the underlying debt and

because the information reported by Online was factually accurate,2           plaintiffls 168li claim

should be dismissed.

        2, Plaintiff
                   Has Not Tied an Injury in Fact to His Alleged Violation of 1681j
           and the Claim Must be Dismissed.


        1681j of the FCRA directs the CFPB                to    proscribe regulations that require

nationwide consumer reporting agencies to establish a streamlined process for consumers

to request consumer reports including, at     a   minimum a toll-free telephone number for such

requests. 15 U.S.C. $168lj(a)(lXC). Plaintiff alleges that Online violated sectionl681j

by failing to maintain a streamlined process and toll-free number to allow plaintiff to obtain

a free copy of his credit   report. (Doc. No.     1, tT89).   Online has moved to disrniss the clairn

because the   plaintiff does not have standing.




2 The validity of the debt is detailed in the briefs filed by the codefendants and incorporated by
reference by Online.

                                                   3




      Case 1:19-cv-00924-NCT-JLW Document 26 Filed 01/13/20 Page 3 of 8
         As noted by Justice Thomas in his concurring opinion in Spokeo v. Robins,           _     U.S

_,136      S. Ct. 1540, 1553 (2016), Section      168lj is aregulatory duty owedtothepublic at

large.

   A plaintiff seeking to vindicate a public right ernbodied in a federal statute, however,
   must demonstrate that the violation of that public right has caused hirn a concrete,
   individual harm distinct from the general population... Thus, Congress cannot
   authorize private plaintiffs to enforce public rights in their own nalnes, absent some
   showing that the plaintiff has suffered a concrete harm particular to him.


Id. at 1553 (internal citations omitted). Elaborating on the concrete injury requirement, the

Fourth Circuit has explained that "[a] concrete injury is 'de facto,' meaning that           'it   must

actually exist' and is oreal, and not abstract."' Dreher v. Experian Info.,Sols,, Inc.,856F.3d

337, 344 (4th Cir. 2017).        "[A]   statutory violation divorced from any real world effect"

does not establish a concrete injury. Id. at346

           Here, there is no injury alleged which is tied to Online's "failure to maintain a

'streamlined process' and toll-free number." Instead, while Plaintiff alleges that Online

did not rnaintain   a   toll-free number or streamlined process, he was in fact able to call Online

and rcqucst a copy of his repofi by calling the         toll fi'ee number listed on Online's website.

(Doc. No. 1, nn 57-62).

         Moreover, the obligation         to   establish   a streamlined   process   is a regulatory
requirement and there is no private right of action. The scope             of a consumer reporting

agency's liability to consumers is lirnited to their failure to comply with the FCRA and

does not speak to the regulations. See 15 U.S.C. $$ 168ln and 1681o; see also Moreland

v. Corelogic Saferent LLC,2015 U.S. Dist. LEXIS 192005 * 14 (C.D, Cal. March 31,2015)

                                                    4




         Case 1:19-cv-00924-NCT-JLW Document 26 Filed 01/13/20 Page 4 of 8
("the scope of CRAs' liability to consumers is expressly lirnited to their failure to 'comply

with any requirement imposed under this subchapter."'). Because plaintiff has failed to

plead a concrete injury in fact his claim under section   i6Slj must be disrnissed.
       For the foregoing reasons, defendant Online Information Systems, Inc. respectfully

requests the Complaini be dismissed.

       This the 13th day of January , 2020.


                                          /s/ Caren D. Enloe
                                          Caren D. Enloe
                                          NC State Bar No. 17394
                                          Of SMITH DEBNAM NARRON DRAKE
                                          SAINTSING & MYE,RS, LLP
                                          P.O. Box 176010
                                          Raleigh NC 27619-6010
                                          Telephone : (9 19)25 0-2000
                                          'l'eletacsim ile: (9 19)25 0-2 1 00
                                          cenloe@smithdebnaml aw. com




                                              5




     Case 1:19-cv-00924-NCT-JLW Document 26 Filed 01/13/20 Page 5 of 8
                       CERTIF'TCATION OF WORD COUNT


       The undersigned hereby certifies that the foregoing document does not exceed the

word count set forth in L.R. Civ. Pro. 7 .3. In rnaking this certification, the undersigned

relies upon the word count reported by its word processing software

      This the 13th day of January,2020.


                                         lsl CarenD. Enloe
                                         Caren D. Enloe
                                         NC State Bar No. 17394
                                         Of SMITH DEBNAM NARRON DRAKE
                                          SAINTSING & MYERS, LLP
                                         P.O. Box 176010
                                         Raleigh NC 27619-6010
                                         Telephone : (9 19)25 0-2 00 0
                                         Telefacsimile : (9 19)250 -2100
                                         cenl o e(4) smithde bnam I aw. com




                                            6




     Case 1:19-cv-00924-NCT-JLW Document 26 Filed 01/13/20 Page 6 of 8
                           CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the foregoing docurnent was served
electronically upon the following:

Jonathan R. Miller
Salem Community Law Offices
301 N. Main Street, Suite 2415
Winston-Salem, NC 27 1 0 1
336-837-4437
Email : j miller@salemcommunitylaw. com
Counselfor Plaintiff


John   L. Wait
Wait Law, PLLC
846 West Fourth Street
Winston-Salem, NC 27 1 0 1
336-714-0333
Email : j ohn@wait-law. corn
Counselfor Defendant T.E. Johnson & Sons, Inc.


Jack Bayliss
Rachel Scott Decker
Trisha L. Barfield
Canuthers & Roth, PA
235 N. Edgeworth Street
Greensboro, NC 27401
336-379-86s1
Ernail : i bavliss@crlaw. com
        rsd@crlaw.com
        tlb      law c
Counselfor Defendants City Plaza, LLC and T.E. Johnson & Sons, Inc.


This the 13th day of January,202A


                                       /s/ Caren D. Enloe
                                       Caren D. Enloe

                                          7




       Case 1:19-cv-00924-NCT-JLW Document 26 Filed 01/13/20 Page 7 of 8
                             NC State Bar No. 17394
                             Of SMITH DEBNAM              NARRON DRAKE
                             SAINTSING & MYERS, LLP
                             P.O. Box 176010
                             Raleigh NC 27619-6010
                             Telephone : (9 19)25 0-2 000
                             Telefacsim ile (9 19\:25 0-2 1 00
                             cenloe@smithdebnamlaw. com




                                8




Case 1:19-cv-00924-NCT-JLW Document 26 Filed 01/13/20 Page 8 of 8
